Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed June 9, 2022, claims 1,4 and 13 has been amended, and claims 1-7 and 10-22 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 9 section 3, filed June 9, 2022, with respect to claims 4-7 and 10-22 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 4-7 and 10-22 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 11 – page 18, filed June 9, 2022, with respect to claims 4-7 and 10-22 have been fully considered and are not persuasive.   

Regarding claim 4, the applicant argued that, see page 11, “ … In the rejection of claim 4, the Office cites Sastry at paragraphs [0080]-[0082] as allegedly teaching "determining, by the RAN that the second device is configured to transmit non-Quality of Experience-sensitive (non-QoE-sensitive) data, the non-QoE- sensitive data comprising non-Guaranteed Bit Rate (GBR) data." Office Action, p. 5. Applicant submits that Sastry fails to teach or suggest at least "the non-QoE-sensitive data comprising at least non-Ultra Reliable Low Latency Communication (URLLC) data," as recited in amended claim 4. Sastry discusses "congestion control modifications [that] are based on mobile system information from [Guaranteed Bit Rate (GBR)] bearers supporting GBR and MBR [Maximum Bit Rate (MBR)] information." Sastry, para. [0080]. In the Office Action, in the rejection of claim 4, the Office cites Sastry as allegedly teaching "non-Guaranteed Bit Rate (GBR) data," as opposed to the alternative non-QoE-sensitive data comprising "non- Ultra Reliable Low Latency Communication (URLLC) data," as recited in claim 4 prior to amendment. As shown above, claim 4 recites that "the non-QoE-sensitive data compris[es] at least non-Ultra Reliable Low Latency Communication (URLLC) data." Sastry is silent regarding any kind of URLLC data or non-URLLC data, and thus, fails to teach or suggest the above referenced features of amended claim 4.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 4, Sastry teaches, determining, by the RAN that the second device is configured to transmit non-Quality of Experience-sensitive (non-QoE-sensitive) data, the non-QoE-sensitive data comprising non-Guaranteed Bit Rate (GBR) data  (see para. 0080-0082, the congestion control modifications is performed using mobile system information for non-GBR bearers and the APN-AMBR and UE-AMBR is used as mobile system information to modify congestion control in a similar manner as the GBR and MBR information described above / determining/transmitting/receiving non-Guaranteed Bit Rate (GBR) data and in addition to using mobile system information from GBR bearers and non-GBR bearers to modify congestion control, mobile system information is used to modify congestion control for multiple traffic performance optimization (TPO) TCP connections as well); based on determining that the second device is configured to transmit the at least non-GBR data, reducing, by the RAN, the window size indicated by the data packet (see para. 0070-0078, the client TCP proxy 602 modifies congestion control parameters by validating whether a mobile network is satisfying the promised mobile QCI characteristics, and per para. 0073, when the guaranteed bit rate parameter decreases, the non-Guaranteed Bit Rate (GBR) data, the client TCP proxy 602 decreases the restart window size); and in response to reducing the window size, transmitting, by the RAN to the second device, the data packet (see para. 0084, when is desirable to modify the receive window congestion control parameter using mobile system information about the permitted bit rate. Setting the receive window size using mobile system information about the permitted bit rate allows the server proxy 604 to advertise to the TCP server 406 a receive window that limits the rate at which the TCP server 406 sends packets. The TCP server 406 adjusts the overall sending rate and it gets adjusted to the permitted bit rate. The PGW/GGSN 214 calculates a mobile QoS permitted bit rate based on mobile QoS negotiation or application usage scenarios. The session manager 508 uses the mobile QoS permitted bit rate to set the value of the TCP receive window size of the server TCP proxy 604. When the TCP server 406 receives the advertised value of the TCP receive window, the server 406 adjusts its send rate accordingly so as not to overwhelm the wired network or server TCP proxy 604. Therefore, the MS 300 receives TCP packets at the desired rate with less variability in the data rate, see also Fig.5, para. 0062, FIG. 5 illustrates a logical view of a gateway that implements congestion control modification in accordance with certain embodiments. As illustrated in FIG. 3, congestion control modification is provided through a proxy implemented at the PGW/GGSN 214 which is connected to the Internet 126, the processor 520 is constructed for a specific purpose such as a network processing unit 500 to perform congestion control modification, clearly Sastry teaches reducing by the RAN  the window size indicated by the data packet; and in response to reducing the window size, transmitting, by the RAN to the second device, the data packet , since the PGW/GGSN 214 calculates a mobile QoS permitted bit rate based on mobile QoS negotiation or application usage scenarios and the session manager 508 uses the mobile QoS permitted bit rate to set the value of the TCP receive window size of the server TCP proxy 604); and Mitra teaches determining a second device is configured to transmit at least non-Ultra Reliable Low Latency Communication (URLLC) data (see para. 0003, 0008-0009, 0076, services associated with enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable low latency communications (URLLC), the second device is configured to transmit base on the service parameters, the services associated with the various communication/parameters, the set of parameters/services, are configured according to a peak data rate configured between the UE and base station, the data rate are the maximum achievable data rate under ideal conditions (e.g., notwithstanding propagation delays, channel quality), the data rate may be a key performance indicator (KPI) that depends upon the amount of spectrum available for access or other wireless communications network); based on determining that the second device is configured to transmit the at least non-URLLC data, reducing  the window size indicated by the data packet; and in response to reducing the window size, transmitting, to the second device, the data packet (see 0059, 0076, a congestion window size is initially configured,  according to a maximum segment size (MSS) of 1, 2, 4, or 10. The value of the congestion window size is increased (e.g., by 1 MSS) for each ACK packet transmitted by the UE and received by the network. If the loss of an ACK packet is detected, the network may assume that the network is congested and take action to reduce network load, such as by reducing the congestion window size, reducing the window size, and transmitting, to the second device).

Under the broadest reasonable interpretation, the combination of the systems as disclosed by Sastry and Mitra reads upon “receiving, by a Radio Access Network (RAN) from a first device, a data packet that indicates a window size and that is addressed to a second device; determining, by the RAN, that the second device is configured to transmit non- Quality of Experience-sensitive (non-QoE-sensitive) data, the non-QoE-sensitive data comprising at least non-Ultra Reliable Low Latency Communication (URLLC) data; based on determining that the second device is configured to transmit the non-URLLC data, reducing, by the RAN, the window size indicated by the data packet; and in response to reducing the window size, transmitting, by the RAN to the second device, the data packet” as recites in the claim.

Regarding claims 5 and 11, the applicant argued that, see page 12 paragraphs 3, “ … Claims 5 and 11 ultimately depend from independent claim 4. As discussed above, claim 5 and 11 is allowable over the cited documents. Therefore, claims 5 and 11 are allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites. 
Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claims 5 and 11.
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claims 5 and 11 are not allowable.
	
Regarding claim 13, the applicant argued that, see page 13, “ … In the rejection of claim 13, the Office cites Sastry at paragraphs [0068]-[0073] as allegedly teaching "a second device." Office Action, p. 5. Specifically, the Office points to the "TCP server 406" of Sastry as allegedly teaching the "second device" of claim 13. Id. Applicant submits that Sastry fails to teach or suggest at least "the second device comprising a user equipment (UE)," as recited in amended claim 13. For example, Sastry states that the "[mobile station] 300 establishes a TCP connection with a remote TCP server 406 over the Internet 126 (shown in FIG. 1) through PGW/GGSN 214." Sastry, para. [0068]. In contrast, amended claim 13 that "the second device compris[es] a user equipment (UE)." As illustrated in FIG. 4 of Sastry, which is reproduced below, Sastry only discusses communication between a single "mobile stations (MS) 300" and the "TCP server 406." Thus, Sastry fails to teach or suggest the MS 300 receiving "a data packet that indicates a window size and that is addressed to a second device, the second device comprising a user equipment (UE)," as recited in amended claim 13 (emphasis added), because Sastry fails to disclose any second device comprising a user equipment (UE). Furthermore, Mitra fails to remedy the deficiencies of Sastry regarding amended claim 13, and the Office makes no assertions to that effect. For at least the reasons presented herein, the combination of Sastry and Mitra does not teach or suggest all of the features of claim 13. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 13
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 13, Sastry teaches, receiving, from a first device (see Fig.4-8,  TCP server 406), a data packet that indicates a window size and that is addressed to a second device, the second device comprising a user equipment (UE) (see Fig.4-8,  a mobile station (MS) 300 / a second device / a UE, see Fig.8, para. 0068-0073, in situations where the bandwidth is guaranteed, for example on GBR bearers, the slow start threshold is modified by the guaranteed bit rate that is determined by the quality of service (QoS) settings for that subscriber / a data packet that indicates a window size, based on the QoS. Also, per para. 0066, described in FIG. 4, a typical TCP connection 404 involves a sender such as TCP server 406 and a receiver such as MS 300. The sender is be referred to as a TCP server, and the recipient is referred to as a TCP client, and the TCP proxy implemented in session manager 508 at PGW/GGSN 214/ gateway 214, also per para. 0035-0038, 0068, the MS 300 establishes a TCP connection 404 with a remote TCP server 406 over the Internet 126. The server 406 sets the size of the congestion window 408 to a small value, to avoid overwhelming the network, the initial size of the congestion window 408 is set to IW=1. This means that the sender, server 406, sends one packet 410 to the receiver, MS 300, before awaiting an acknowledgement 412. According to congestion avoidance, TCP specifies that the server 406 adjusts the size of the congestion window using a principle known as additive increase, multiplicative decrease, and in the multiplicative decrease phase, TCP specifies that if the server 406 infers that packets are being lost, it decreases the congestion window size by half. Therefore, after the server 406 sends three packets, if the server 406 does not receive an acknowledgement from MS 300, the server 406 decreases the size of the congestion window by half. Because the size of the congestion window 418 was cwnd=3, the new size would be cwnd=1.5 which the server 406 would round up or down accordingly to an integer value. The result of these phases exhibits a sawtooth pattern conceptually, as the size of the congestion window increases slowly, and then suddenly decreases by half. This sawtooth behavior repeats for the duration of the TCP connection. For the TCP connection 600 between the PGW/GGSN 214 and the MS 300, the PGW/GGSN 214 uses mobile system information to set the initial window size of the congestion window 800); determining, by the RAN that the second device is configured to transmit non-Quality of Experience-sensitive (non-QoE-sensitive) data, the non-QoE-sensitive data comprising non-Guaranteed Bit Rate (GBR) data  (see para. 0080-0082, the congestion control modifications is performed using mobile system information for non-GBR bearers and the APN-AMBR and UE-AMBR is used as mobile system information to modify congestion control in a similar manner as the GBR and MBR information described above / determining/transmitting/receiving non-Guaranteed Bit Rate (GBR) data and in addition to using mobile system information from GBR bearers and non-GBR bearers to modify congestion control, mobile system information is used to modify congestion control for multiple traffic performance optimization (TPO) TCP connections as well); 
based on determining that the second device is configured to transmit the at least non-GBR data, reducing, by the RAN, the window size indicated by the data packet (see para. 0070-0078, the client TCP proxy 602 modifies congestion control parameters by validating whether a mobile network is satisfying the promised mobile QCI characteristics, and per para. 0073, when the guaranteed bit rate parameter decreases, the non-Guaranteed Bit Rate (GBR) data, the client TCP proxy 602 decreases the restart window size); and in response to reducing the window size, transmitting, by the RAN to the second device, the data packet (see para. 0084, when is desirable to modify the receive window congestion control parameter using mobile system information about the permitted bit rate. Setting the receive window size using mobile system information about the permitted bit rate allows the server proxy 604 to advertise to the TCP server 406 a receive window that limits the rate at which the TCP server 406 sends packets. The TCP server 406 adjusts the overall sending rate and it gets adjusted to the permitted bit rate. The PGW/GGSN 214 calculates a mobile QoS permitted bit rate based on mobile QoS negotiation or application usage scenarios. The session manager 508 uses the mobile QoS permitted bit rate to set the value of the TCP receive window size of the server TCP proxy 604. When the TCP server 406 receives the advertised value of the TCP receive window, the server 406 adjusts its send rate accordingly so as not to overwhelm the network or server TCP proxy 604. Therefore, the MS 300 receives TCP packets at the desired rate with less variability in the data rate, see also Fig.5, para. 0062, FIG. 5 illustrates a logical view of a gateway that implements congestion control modification in accordance with certain embodiments. As illustrated in FIG. 3, congestion control modification is provided through a proxy implemented at the PGW/GGSN 214 which is connected to the Internet 126, the processor 520 is constructed for a specific purpose such as a network processing unit 500 to perform congestion control modification, clearly Sastry teaches reducing by the RAN  the window size indicated by the data packet; and in response to reducing the window size, transmitting, by the RAN to the second device, the data packet , since the PGW/GGSN 214 calculates a mobile QoS permitted bit rate based on mobile QoS negotiation or application usage scenarios and the session manager 508 uses the mobile QoS permitted bit rate to set the value of the TCP receive window size of the server TCP proxy 604),and Mitra teaches determining a second device is configured to transmit at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data  (see para. 0003, 0008-0009, 0076, services associated with enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable low latency communications (URLLC), the second device is configured to transmit base on the service parameters, the services associated with the various communication/parameters, the set of parameters/services, are configured according to a peak data rate configured between the UE and base station, the data rate are the maximum achievable data rate under ideal conditions (e.g., notwithstanding propagation delays, channel quality), the data rate may be a key performance indicator (KPI) that depends upon the amount of spectrum available for access or other wireless communications network); based on determining that the second device is configured to transmit the at least one of non-URLLC data or non-GBR data, reducing  the window size indicated by the data packet; and in response to reducing the window size, transmitting, to the second device, the data packet (see 0059, 0076, a congestion window size is initially configured,  according to a maximum segment size (MSS) of 1, 2, 4, or 10. The value of the congestion window size is increased (e.g., by 1 MSS) for each ACK packet transmitted by the UE and received by the network. If the loss of an ACK packet is detected, the network may assume that the network is congested and take action to reduce network load, such as by reducing the congestion window size, reducing the window size, and transmitting, to the second device).
Under the broadest reasonable interpretation, the combination of the systems as disclosed by Sastry and Mitra reads upon “receiving, by a Radio Access Network (RAN) from a first device, a data packet that indicates a window size and that is addressed to a second device; determining, by the RAN, that the second device is configured to transmit non- Quality of Experience-sensitive (non-QoE-sensitive) data, the non-QoE-sensitive data comprising at least non-Ultra Reliable Low Latency Communication (URLLC) data; based on determining that the second device is configured to transmit the non-URLLC data, reducing, by the RAN, the window size indicated by the data packet; and in response to reducing the window size, transmitting, by the RAN to the second device, the data packet” as recites in the claim.

Regarding claims 14 and 19, the applicant  argued that, see page 14 paragraph 3, “ … Claims 14 and 19 depend from independent claim 13. As discussed above, claim 13 is allowable over the cited documents. Therefore, claims 14 and 19 are allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claims 14 and 19. ”
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claims 14 and 19 are not allowable.

Regarding claims 6, 15 and 16, the applicant argued that, see page 15 paragraph 2, “ … Claims 6, 15, and 16 stand rejected under 35 U.S.C. § 103 as allegedly being obvious over a combination of Sastry, Mitra and Wang. Applicant respectfully traverses the rejection. Nevertheless, solely in the interest of expediting allowance, Applicant herein amends claims 4 and 13 as shown above. Applicant respectfully requests reconsideration in light of the amendments presented herein. Claims 6, 15, and 16 ultimately depend from one of independent claims 4 or 13. As discussed above, claims 4 and 13 are allowable over the combination of Sastry and Mitra. The Office cites Wang as allegedly teaching the respective features of dependent claims 6, 15, and 16. Reserving comment regarding that for which the Office cites Wang, Wang fails to remedy the deficiencies of Sastry and Mitra as noted above regarding independent claims 4 and 13. Therefore, claims 6, 15, and 16 are allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claims 6, 15, and 16.
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claims 6, 15 and 16 are not allowable.

Regarding claims 7 and 17, the applicant argued that, see page 16 paragraph 1, “Claims 7 and 17 ultimately depend from one of independent claims 4 or 13. As discussed above, claims 4 and 13 are allowable over the combination of Sastry and Mitra. The Office cites Dillon as allegedly teaching the respective features of dependent claims 7 and 17. Reserving comment regarding that for which the Office cites Dillon, Dillon fails to remedy the deficiencies of Sastry and Mitra as noted above regarding independent claims 4 and 13. Therefore, claims 7 and 17 are allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites. 
Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claims 7 and 17”.  
  	In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claims 7 and 17 are not allowable.

Regarding claims 10 and 21, the applicant argued that, see page 16 paragraph 4, “Claims 10 and 21 ultimately depend from one of independent claims 4 or 13. As discussed above, claims 4 and 13 are allowable over the combination of Sastry and Mitra. The Office cites Barreto as allegedly teaching the respective features of dependent claims 10 and 21. Reserving comment regarding that for which the Office cites Barreto, Barreto fails to remedy the deficiencies of Sastry and Mitra as noted above regarding independent claims 4 and 13. Therefore, claims 10 and 21 are allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claims 10 and 21.”. 
  	In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claims 10 and 21 are not allowable.
	
Regarding claims 12, 20 and 22, the applicant argued that, see page 17 paragraph 3, “Claims 12, 20, and 22 ultimately depend from one of independent claims 4 or 13. As discussed above, claims 4 and 13 are allowable over the combination of Sastry and Mitra. The Office cites Stanwood as allegedly teaching the respective features of dependent claims 12, 20, and 22. Reserving comment regarding that for which the Office cites Stanwood, Stanwood fails to remedy the deficiencies of Sastry and Mitra as noted above regarding independent claims 4 and 13. Therefore, claims 12, 20, and 22 are allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites. 
Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claims 12, 20, and 22.”. 
  	In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claims 12, 20 and 22 are not allowable.

Regarding claims 18 the applicant argued that, see page 16 paragraph 2, “Claim 18 ultimately depends from independent claim 13. As discussed above, claim 18 is allowable over the combination of Sastry and Mitra. The Office cites Barreto as allegedly teaching the respective features of dependent claim 18. Reserving comment regarding that for which the Office cites Barreto, Barreto fails to remedy the deficiencies of Sastry and Mitra as noted above regarding independent claim 13. Therefore, claim 18 is allowable over the cited documents of record for at least its dependency from an allowable base claim, and also for the additional features that it recites. 
Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 18.”. 
  	In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claim 18 is not allowable.
	
Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4-5, 11, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US Pub. No.: 2013/0114408), and further in view of Mitra et al. (US Pub. No.: 2020/0250808).

As per claim 4, Sastry disclose A method comprising: 
receiving, by a Radio Access Network (RAN) (see Fig.4-8,  a gateway 214) from a first device (see Fig.4-8,  TCP server 406), a data packet that indicates a window size and that is addressed to a second device (see Fig.4-8,  a mobile station (MS) 300 / a second device, see Fig.8, para. 0068-0073, in situations where the bandwidth is guaranteed, for example on GBR bearers, the slow start threshold is modified by the guaranteed bit rate that is determined by the quality of service (QoS) settings for that subscriber / a data packet that indicates a window size, based on the QoS. Also, per para. 0066, ss described in FIG. 4, a typical TCP connection 404 involves a sender such as TCP server 406 and a receiver such as MS 300. The sender is be referred to as a TCP server, and the recipient is referred to as a TCP client, and the TCP proxy implemented in session manager 508 at PGW/GGSN 214/ gateway 214); 
determining, by the RAN that the second device is configured to transmit non-Quality of Experience-sensitive (non-QoE-sensitive) data, the non-QoE-sensitive data comprising non-Guaranteed Bit Rate (GBR) data  (see para. 0080-0082, the congestion control modifications is performed using mobile system information for non-GBR bearers and the APN-AMBR and UE-AMBR is used as mobile system information to modify congestion control in a similar manner as the GBR and MBR information described above / determining/transmitting/receiving non-Guaranteed Bit Rate (GBR) data and in addition to using mobile system information from GBR bearers and non-GBR bearers to modify congestion control, mobile system information is used to modify congestion control for multiple traffic performance optimization (TPO) TCP connections as well); 
based on determining that the second device is configured to transmit the at least non-GBR data, reducing, by the RAN, the window size indicated by the data packet (see para. 0070-0078, the client TCP proxy 602 modifies congestion control parameters by validating whether a mobile network is satisfying the promised mobile QCI characteristics, and per para. 0073, when the guaranteed bit rate parameter decreases, the non-Guaranteed Bit Rate (GBR) data, the client TCP proxy 602 decreases the restart window size); and
in response to reducing the window size, transmitting, by the RAN to the second device, the data packet (see para. 0084, when is desirable to modify the receive window congestion control parameter using mobile system information about the permitted bit rate. Setting the receive window size using mobile system information about the permitted bit rate allows the server proxy 604 to advertise to the TCP server 406 a receive window that limits the rate at which the TCP server 406 sends packets. The TCP server 406 adjusts the overall sending rate and it gets adjusted to the permitted bit rate. The PGW/GGSN 214 calculates a mobile QoS permitted bit rate based on mobile QoS negotiation or application usage scenarios. The session manager 508 uses the mobile QoS permitted bit rate to set the value of the TCP receive window size of the server TCP proxy 604. When the TCP server 406 receives the advertised value of the TCP receive window, the server 406 adjusts its send rate accordingly so as not to overwhelm the wired network or server TCP proxy 604. Therefore, the MS 300 receives TCP packets at the desired rate with less variability in the data rate, see also Fig.5, para. 0062, FIG. 5 illustrates a logical view of a gateway that implements congestion control modification in accordance with certain embodiments. As illustrated in FIG. 3, congestion control modification is provided through a proxy implemented at the PGW/GGSN 214 which is connected to the Internet 126, the processor 520 is constructed for a specific purpose such as a network processing unit 500 to perform congestion control modification, clearly Sastry teaches reducing by the RAN  the window size indicated by the data packet; and in response to reducing the window size, transmitting, by the RAN to the second device, the data packet , since the PGW/GGSN 214 calculates a mobile QoS permitted bit rate based on mobile QoS negotiation or application usage scenarios and the session manager 508 uses the mobile QoS permitted bit rate to set the value of the TCP receive window size of the server TCP proxy 604).  

Although Sastry disclose determining by the RAN that the second device is configured to transmit at least non-Guaranteed Bit Rate (GBR) data; based on determining that the second device is configured to transmit the non-GBR data, reducing by the RAN  the window size indicated by the data packet; and in response to reducing the window size, transmitting, by the RAN to the second device, the data packet;

Sastry however does not explicitly disclose determining that the second device is configured to transmit at least non-Ultra Reliable Low Latency Communication (URLLC) data ; based on determining that the second device is configured to transmit the at least  non-URLLC data, reducing  the window size indicated by the data packet; and 
in response to reducing the window size, transmitting, to the second device, the data packet;

Mitra however disclose determining a second device is configured to transmit at least non-Ultra Reliable Low Latency Communication (URLLC) data (see para. 0003, 0008-0009, 0076, services associated with enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable low latency communications (URLLC), the second device is configured to transmit base on the service parameters, the services associated with the various communication/parameters, the set of parameters/services, are configured according to a peak data rate configured between the UE and base station, the data rate are the maximum achievable data rate under ideal conditions (e.g., notwithstanding propagation delays, channel quality), the data rate may be a key performance indicator (KPI) that depends upon the amount of spectrum available for access or other wireless communications network); based on determining that the second device is configured to transmit the at least non-URLLC data, reducing  the window size indicated by the data packet; and in response to reducing the window size, transmitting, to the second device, the data packet (see 0059, 0076, a congestion window size is initially configured,  according to a maximum segment size (MSS) of 1, 2, 4, or 10. The value of the congestion window size is increased (e.g., by 1 MSS) for each ACK packet transmitted by the UE and received by the network. If the loss of an ACK packet is detected, the network may assume that the network is congested and take action to reduce network load, such as by reducing the congestion window size, reducing the window size, and transmitting, to the second device).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining that a second device is configured to transmit at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data ; based on determining that the second device is configured to transmit the at least non-URLLC data and reducing  the window size indicated by the data packet, as taught by Mitra, in the system of Sastry, so as to configure a set of parameters associated with transfer of packets for the at least one traffic flow between a lower layer of a UE and a higher layer of the UE based on the one or more radio conditions and the UE communicate a first set of packets with the network for the at least one traffic flow based on the set of parameters, see Mitra, paragraphs 9-11.

As per claim 5, the combination of Sastry and Mitra disclose the method of claim 4.

Sastry further disclose wherein the data packet comprises a Transmission Control Protocol (TCP) segment that indicates the window size (see para. 0068, 0084, the client TCP proxy 602 (shown in FIG. 6) uses information about the mobile bandwidth on the network to set the value of the TCP initial window size. The MS 300 establishes a session 400 with the PGW/GGSN 214. The PCRF 308 delivers mobile subscriber information in communication 402 to the PGW/GGSN 214. The MS 300 establishes a TCP connection with a remote TCP server 406 over the Internet 126 (shown in FIG. 1) through PGW/GGSN 214 / a Transmission Control Protocol (TCP) segment that indicates the window size, and it is desirable to modify the receive window congestion control parameter using mobile system information about the permitted bit rate. Setting the receive window size using mobile system information about the permitted bit rate allows the server proxy 604 to advertise to the TCP server 406 a receive window that limits the rate at which the TCP server 406 sends packets).  

As per claim 11, the combination of Sastry and Mitra disclose the method of claim 4.

Sastry further disclose wherein a data packet being a first data packet, a method further comprising: receiving, from a second device, at least one second data packet, a size of the at least one second data packet being less than the window size indicated in the first data packet; forwarding, to a first device, the at least one second data packet; receiving, from the first device, an acknowledgement of the at least one second data packet; and forwarding, to the second device, the acknowledgement (see Fig.4, para. 0035-38,  the initial size of the congestion window 408 is set to IW=1. This means that the sender, server 406, sends one packet 410 to the receiver, MS 300, before awaiting an acknowledgement 412. According to congestion avoidance, TCP specifies that the server 406 adjust the size of the congestion window using a principle known as additive increase, multiplicative decrease, In the additive increase phase, after each acknowledgement, the sender increases the congestion window size linearly, by one packet. Therefore, after the server 406 has received an acknowledgement 412, the server 406 increases the size of the congestion window 414 (cwnd) from cwnd=1 to cwnd=2. When the server 406 receives acknowledgement 416 that MS 300 received both packets, the server 406 increases the size of the congestion window 418 from cwnd=2 to cwnd=3. In mobile wireless networks, acknowledgements 412, 416 can take longer to arrive at the server 406 than in wired networks. This is because the acknowledgements 412, 416 may be sent partially over a wireless air interface that is typically slower than wired networks. As described earlier, the wireless medium is unpredictable. Therefore, the performance of the TCP connection 404 can be slow initially as the server 406 continually waits for acknowledgements from the MS 300 before the server 406 can increase the size of the congestion window to provide better bandwidth and performance to the MS 300, see also para. 0068, 0070-0075).  

As per claim 13, Sastry disclose A system (see Fig. 3-8, a gateway 214, see para. 0062) comprising: 
at least one processor (see Fig.5, processor 520, see para. 0062); and 
memory storing instructions (see Fig.2, memory 518, see para. 0062-0063, the memory 518 can be used to store computer programs or logic that can be run on processor 520. The memory 518 can also store information such as data structures and other data that is used for providing network protocols and for providing mobile system information such as Quality of Service. The session manager 508 can be hardware or software for performing congestion control modification. The session manager 508 receive mobile system information on interface 510) that, when executed by the system, cause the RAN to perform operations comprising:
receiving, from a first device (see Fig.4-8,  TCP server 406), a data packet that indicates a window size and that is addressed to a second device, the second device comprising a user equipment (UE) (see Fig.4-8,  a mobile station (MS) 300 / a second device / a UE, see Fig.8, para. 0068-0073, in situations where the bandwidth is guaranteed, for example on GBR bearers, the slow start threshold is modified by the guaranteed bit rate that is determined by the quality of service (QoS) settings for that subscriber / a data packet that indicates a window size, based on the QoS. Also, per para. 0066, described in FIG. 4, a typical TCP connection 404 involves a sender such as TCP server 406 and a receiver such as MS 300. The sender is be referred to as a TCP server, and the recipient is referred to as a TCP client, and the TCP proxy implemented in session manager 508 at PGW/GGSN 214/ gateway 214, also per para. 0035-0038, 0068, the MS 300 establishes a TCP connection 404 with a remote TCP server 406 over the Internet 126. The server 406 sets the size of the congestion window 408 to a small value, to avoid overwhelming the network, the initial size of the congestion window 408 is set to IW=1. This means that the sender, server 406, sends one packet 410 to the receiver, MS 300, before awaiting an acknowledgement 412. According to congestion avoidance, TCP specifies that the server 406 adjusts the size of the congestion window using a principle known as additive increase, multiplicative decrease, and in the multiplicative decrease phase, TCP specifies that if the server 406 infers that packets are being lost, it decreases the congestion window size by half. Therefore, after the server 406 sends three packets, if the server 406 does not receive an acknowledgement from MS 300, the server 406 decreases the size of the congestion window by half. Because the size of the congestion window 418 was cwnd=3, the new size would be cwnd=1.5 which the server 406 would round up or down accordingly to an integer value. The result of these phases exhibits a sawtooth pattern conceptually, as the size of the congestion window increases slowly, and then suddenly decreases by half. This sawtooth behavior repeats for the duration of the TCP connection. For the TCP connection 600 between the PGW/GGSN 214 and the MS 300, the PGW/GGSN 214 uses mobile system information to set the initial window size of the congestion window 800);
determining, by the RAN that the second device is configured to transmit non-Quality of Experience-sensitive (non-QoE-sensitive) data, the non-QoE-sensitive data comprising non-Guaranteed Bit Rate (GBR) data  (see para. 0080-0082, the congestion control modifications is performed using mobile system information for non-GBR bearers and the APN-AMBR and UE-AMBR is used as mobile system information to modify congestion control in a similar manner as the GBR and MBR information described above / determining/transmitting/receiving non-Guaranteed Bit Rate (GBR) data and in addition to using mobile system information from GBR bearers and non-GBR bearers to modify congestion control, mobile system information is used to modify congestion control for multiple traffic performance optimization (TPO) TCP connections as well); 
based on determining that the second device is configured to transmit the at least non-GBR data, reducing, by the RAN, the window size indicated by the data packet (see para. 0070-0078, the client TCP proxy 602 modifies congestion control parameters by validating whether a mobile network is satisfying the promised mobile QCI characteristics, and per para. 0073, when the guaranteed bit rate parameter decreases, the non-Guaranteed Bit Rate (GBR) data, the client TCP proxy 602 decreases the restart window size); and
in response to reducing the window size, transmitting, by the RAN to the second device, the data packet (see para. 0084, when is desirable to modify the receive window congestion control parameter using mobile system information about the permitted bit rate. Setting the receive window size using mobile system information about the permitted bit rate allows the server proxy 604 to advertise to the TCP server 406 a receive window that limits the rate at which the TCP server 406 sends packets. The TCP server 406 adjusts the overall sending rate and it gets adjusted to the permitted bit rate. The PGW/GGSN 214 calculates a mobile QoS permitted bit rate based on mobile QoS negotiation or application usage scenarios. The session manager 508 uses the mobile QoS permitted bit rate to set the value of the TCP receive window size of the server TCP proxy 604. When the TCP server 406 receives the advertised value of the TCP receive window, the server 406 adjusts its send rate accordingly so as not to overwhelm the network or server TCP proxy 604. Therefore, the MS 300 receives TCP packets at the desired rate with less variability in the data rate, see also Fig.5, para. 0062, FIG. 5 illustrates a logical view of a gateway that implements congestion control modification in accordance with certain embodiments. As illustrated in FIG. 3, congestion control modification is provided through a proxy implemented at the PGW/GGSN 214 which is connected to the Internet 126, the processor 520 is constructed for a specific purpose such as a network processing unit 500 to perform congestion control modification, clearly Sastry teaches reducing by the RAN  the window size indicated by the data packet; and in response to reducing the window size, transmitting, by the RAN to the second device, the data packet , since the PGW/GGSN 214 calculates a mobile QoS permitted bit rate based on mobile QoS negotiation or application usage scenarios and the session manager 508 uses the mobile QoS permitted bit rate to set the value of the TCP receive window size of the server TCP proxy 604).  

Although Sastry disclose determining by the RAN that the second device is configured to transmit at least non-Guaranteed Bit Rate (GBR) data; based on determining that the second device is configured to transmit the non-GBR data, reducing by the RAN  the window size indicated by the data packet; and in response to reducing the window size, transmitting, by the RAN to the second device, the data packet;

Sastry however does not explicitly disclose determining that the second device is configured to transmit at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data ; based on determining that the second device is configured to transmit the at least one of non-URLLC data or non-GBR data, reducing  the window size indicated by the data packet; and 
in response to reducing the window size, transmitting, to the second device, the data packet;

Mitra however disclose determining a second device is configured to transmit at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data  (see para. 0003, 0008-0009, 0076, services associated with enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable low latency communications (URLLC), the second device is configured to transmit base on the service parameters, the services associated with the various communication/parameters, the set of parameters/services, are configured according to a peak data rate configured between the UE and base station, the data rate are the maximum achievable data rate under ideal conditions (e.g., notwithstanding propagation delays, channel quality), the data rate may be a key performance indicator (KPI) that depends upon the amount of spectrum available for access or other wireless communications network); based on determining that the second device is configured to transmit the at least one of non-URLLC data or non-GBR data, reducing  the window size indicated by the data packet; and in response to reducing the window size, transmitting, to the second device, the data packet (see 0059, 0076, a congestion window size is initially configured,  according to a maximum segment size (MSS) of 1, 2, 4, or 10. The value of the congestion window size is increased (e.g., by 1 MSS) for each ACK packet transmitted by the UE and received by the network. If the loss of an ACK packet is detected, the network may assume that the network is congested and take action to reduce network load, such as by reducing the congestion window size, reducing the window size, and transmitting, to the second device).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining that a second device is configured to transmit at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data ; based on determining that the second device is configured to transmit the at least one of non-URLLC data or non-GBR data and reducing  the window size indicated by the data packet, as taught by Mitra, in the system of Sastry, so as to configure a set of parameters associated with transfer of packets for the at least one traffic flow between a lower layer of a UE and a higher layer of the UE based on the one or more radio conditions and the UE communicate a first set of packets with the network for the at least one traffic flow based on the set of parameters, see Mitra, paragraphs 9-11.

As per claim 14, claim 14 is rejected the same way as claim 5.

As per claim 19, the combination of Sastry and Mitra disclose the system of claim 13.

Sastry further disclose wherein a data packet being a first data packet, the operations further comprising: receiving, from the second device, at least one second data packet, a size of the at least one second data packet corresponding to the window size indicated by the first data packet; forwarding, to the first device, the at least one second data packet; receiving, from the first device, an acknowledgement of the at least one second data packet; and forwarding, to the second device, the acknowledgement (see Fig.4, para. 0035-38,  the initial size of the congestion window 408 is set to IW=1. This means that the sender, server 406, sends one packet 410 to the receiver, MS 300, before awaiting an acknowledgement 412. According to congestion avoidance, TCP specifies that the server 406 adjust the size of the congestion window using a principle known as additive increase, multiplicative decrease, In the additive increase phase, after each acknowledgement, the sender increases the congestion window size linearly, by one packet. Therefore, after the server 406 has received an acknowledgement 412, the server 406 increases the size of the congestion window 414 (cwnd) from cwnd=1 to cwnd=2. When the server 406 receives acknowledgement 416 that MS 300 received both packets, the server 406 increases the size of the congestion window 418 from cwnd=2 to cwnd=3. In mobile wireless networks, acknowledgements 412, 416 can take longer to arrive at the server 406 than in wired networks. This is because the acknowledgements 412, 416 may be sent partially over a wireless air interface that is typically slower than wired networks. As described earlier, the wireless medium is unpredictable. Therefore, the performance of the TCP connection 404 can be slow initially as the server 406 continually waits for acknowledgements from the MS 300 before the server 406 can increase the size of the congestion window to provide better bandwidth and performance to the MS 300, see also para. 0068, 0070-0075).  

Claims 6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US Pub. No.: 2013/0114408), in view of Mitra et al. (US Pub. No.: 2020/0250808), and further in view of Wang et al. (US Pub. No.: 2017/0374579).

As per claim 6, the combination of Sastry and Mitra disclose the method of claim 4.

The combination of Sastry and Mitra however does not explicitly disclose wherein receiving the data packet comprises receiving a Protocol Data Unit (PDU) comprising the data packet, the PDU being at least one of a Packet Data Convergence Protocol (PDCP) PDU or a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) PDU.  

Wang however disclose wherein receiving a data packet comprises receiving a Protocol Data Unit (PDU) comprising the data packet, the PDU being at least one of a Packet Data Convergence Protocol (PDCP) PDU or a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) PDU (see para. 0166, 0215-0220, the WTRU may determine that data is available for uplink transmission (e.g., when data, such as PDCP SDUs, arrives in the PDCP buffer, and the data is placed in the transmission buffers as,  PDCP PDUs, see also para. 0220-0225, the amount of rate increase (or window size adjustment) may be a configurable aspect. For example, the WTRU may increase the transmission rate by a certain amount in terms of bitrate or in terms of packet rate. Similarly, the WTRU may increase the size of the window by a certain amount of bits or by a certain amount of data units (e.g., PDCP SDUs, IP packets, or PDCP PDUs), see also para. 0061, the WTRU's connection through a general packet radio service (GPRS) tunnel protocol ( GTP)-based tunnel).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein receiving a data packet comprises receiving a Protocol Data Unit (PDU) comprising the data packet, the PDU being at least one of a Packet Data Convergence Protocol (PDCP) PDU or a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) PDU, as taught by Wang, in the system of Sastry and Mitra, so as to enable a UE to decrease or increase the size of the window by a certain amount of bits or by a certain amount of data units (e.g., PDCP SDUs, IP packets, or PDCP PDUs), for better user experience, see Wang, paragraphs 220-225.

As per claim 15, the combination of Sastry and Mitra disclose the system of claim 13.

The combination of Sastry and Mitra however does not explicitly disclose wherein the system is a Packet Data Network (PDN) Gateway (PGW) or a User Plane Function (UPF), and wherein receiving the data packet comprises receiving a Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU) that comprises the data packet.

Wang however disclose wherein the system is a Packet Data Network (PDN) Gateway (PGW) or a User Plane Function (UPF) (see Fig.1 C, a system diagram of an example radio access network and an example core network that may be used within the communications system illustrated in FIG. 1A), and wherein receiving the data packet comprises receiving a Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU) that comprises the data packet (see para. 0166,  The WTRU may determine that data is available for uplink transmission (e.g., when data, such as PDCP SDUs, arrives in the PDCP buffer, and the data is placed in the transmission buffers as,  PDCP PDUs, see also para. 0220-0225, the amount of rate increase (or window size adjustment) may be a configurable aspect. For example, the WTRU may increase the transmission rate by a certain amount in terms of bitrate or in terms of packet rate. Similarly, the WTRU may increase the size of the window by a certain amount of bits or by a certain amount of data units (e.g., PDCP SDUs, IP packets, or PDCP PDUs), see also para. 0061, the WTRU's connection through a general packet radio service (GPRS) tunnel protocol ( GTP)-based tunnel, para. 0215-0220).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of is a Packet Data Network (PDN) Gateway (PGW) or a User Plane Function (UPF), and wherein receiving the data packet comprises receiving a Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU) that comprises the data packet, as taught by Wang, in the system of Sastry and Mitra, so as to enable a UE to decrease or increase the size of the window by a certain amount of bits or by a certain amount of data units (e.g., PDCP SDUs, IP packets, or PDCP PDUs), for better user experience, see Wang, paragraphs 220-225.

As per claim 16, the combination of Sastry and Mitra disclose the system of claim 13.

The combination of Sastry and Mitra however does not explicitly disclose wherein the system is a Radio Access Network (RAN), and wherein receiving the data packet comprises receiving a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) Protocol Data Unit (PDU) that comprises the data packet.  

Wang however disclose wherein a system is a Radio Access Network (RAN) (see Fig.1, Fig.2, RAN 202, a radio access network (RAN)), and wherein receiving the data packet comprises receiving a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) Protocol Data Unit (PDU) that comprises the data packet (see para. 0166,  The WTRU may determine that data is available for uplink transmission (e.g., when data, such as PDCP SDUs, arrives in the PDCP buffer, and the data is placed in the transmission buffers as,  PDCP PDUs, see also para. 0220-0225, the amount of rate increase (or window size adjustment) may be a configurable aspect. For example, the WTRU may increase the transmission rate by a certain amount in terms of bitrate or in terms of packet rate. Similarly, the WTRU may increase the size of the window by a certain amount of bits or by a certain amount of data units (e.g., PDCP SDUs, IP packets, or PDCP PDUs), see also para. 0061, the WTRU's connection through a general packet radio service (GPRS) tunnel protocol ( GTP)-based tunnel).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a system is a Radio Access Network (RAN), and wherein receiving the data packet comprises receiving a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) Protocol Data Unit (PDU) that comprises the data packet, as taught by Wang, in the system of Sastry and Mitra, so as to enable a UE to decrease or increase the size of the window by a certain amount of bits or by a certain amount of data units (e.g., PDCP SDUs, IP packets, or PDCP PDUs), for better user experience, see Wang, paragraphs 220-225.

Claims 7 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US Pub. No.: 2013/0114408), in view of Mitra et al. (US Pub. No.: 2020/0250808), and further in view of Dillon et al. (US Pub. No.: 2019/0158371).

As per claim 7, the combination of Sastry and Mitra disclose the method of claim 4.

Sastry disclose determining that the second device is configured to transmit non QoE sensitive data  (see para. 0080-0082, the congestion control modifications described above are based on mobile system information from GBR bearers supporting GBR and MBR information. As described above, the congestion control modifications is performed using mobile system information from non-GBR bearers / determining/transmitting/receiving non-Guaranteed Bit Rate (GBR) data, and in addition to using mobile system information from GBR bearers and non-GBR bearers to modify congestion control, mobile system information may be used to modify congestion control for multiple traffic performance optimization (TPO) TCP connections as well); and Mitra disclose determining that the second device is configured to transmit non QoE sensitive data  (see para. 0003, 0008-009, 0076, services associated with enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable low latency communications (URLLC));

The combination of Sastry and Mitra however does not explicitly disclose  identifying, by the RAN in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining, by the RAN that the second device is configured to transmit the non QoE sensitive data based on the entry.  

Dillion however disclose identifying, by a RAN in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining, by the RAN that the second device is configured to transmit the non QoE sensitive data based on the entry  (see Fig.4, para, 0071-0079, FIG. 4, both the VPN router 200 and the VPN gateway 300, using CPUs 210 and 310 respectively, implement quality of service (QOS) using, for example, four priority queues 401, 402, 403, and 404 for the outgoing WAN traffic, thereby classifying and prioritizing the outbound data packets. The priority queue 401 stores the highest priority packets to queue for transmission. The priority queue 402 stores the second-highest priority packets. The priority queue 403 stores the third-highest priority packets. Priority queue 404 stores the lowest priority packets. Since the VPN gateway 300 manages outgoing traffic to both VPN router 200a and VPN router 200b, it maintains four priority queues for each of VPN routers 200a and 200b in the network. In the VPN router 200 priority queues 401-404 are stored in memory 220, while in VPN gateway 300, priority queues 401-404 are stored in memory 320. Real-time traffic, such as voice is mapped to the highest -priority queue 401. Also, the CPUs 210 and 310 classify IP packets based on the fields within the header of the packets (e.g., Differentiated Services Code Point (DSCP) code points in QoS configurations), source and destination addresses, and, for TCP and UDP, by its source and destination ports / transmit  non-GBR data based on the entry, for non-GRB, see also para. 0002, 0102).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, by a RAN in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining, by the RAN that the second device is configured to transmit the non QoE sensitive data based on the entry, as taught by Dillion, in the system of Sastry and Mitra, so as to configure the rate limiters of network devices based on latency measurements such that network traffic is transmitted and/or received at a maximum possible rate while minimizing/preventing the loss of traffic prioritization, see Dillion, paragraphs 9-15.

As per claim 17, the combination of Sastry and Mitra disclose the system of claim 13.

Sastry further disclose determining that the second device is configured to transmit non QoE sensitive data  (see para. 0080-0082, the congestion control modifications described above are based on mobile system information from GBR bearers supporting GBR and MBR information. As described above, the congestion control modifications is performed using mobile system information from non-GBR bearers / determining/transmitting/receiving non-Guaranteed Bit Rate (GBR) data, and in addition to using mobile system information from GBR bearers and non-GBR bearers to modify congestion control, mobile system information may be used to modify congestion control for multiple traffic performance optimization (TPO) TCP connections as well); and Mitra disclose determining that the second device is configured to transmit non QoE sensitive data  (see para. 0003, 0008-009, 0076, services associated with enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable low latency communications (URLLC));

The combination of Sastry and Mitra however does not explicitly disclose  identifying, in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining that the second device is configured to transmit the non QoE sensitive data based on the entry.  

Dillion however disclose identifying, in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining that the second device is configured to transmit  non QoE sensitive data based on the entry  (see Fig.4, para, 0071-0079, FIG. 4, both the VPN router 200 and the VPN gateway 300, using CPUs 210 and 310 respectively, implement quality of service (QOS) using, for example, four priority queues 401, 402, 403, and 404 for the outgoing WAN traffic, thereby classifying and prioritizing the outbound data packets. The priority queue 401 stores the highest priority packets to queue for transmission. The priority queue 402 stores the second-highest priority packets. The priority queue 403 stores the third-highest priority packets. Priority queue 404 stores the lowest priority packets. Since the VPN gateway 300 manages outgoing traffic to both VPN router 200a and VPN router 200b, it maintains four priority queues for each of VPN routers 200a and 200b in the network. In the VPN router 200 priority queues 401-404 are stored in memory 220, while in VPN gateway 300, priority queues 401-404 are stored in memory 320. Real-time traffic, such as voice is mapped to the highest -priority queue 401. Also, the CPUs 210 and 310 classify IP packets based on the fields within the header of the packets (e.g., Differentiated Services Code Point (DSCP) code points in QoS configurations), source and destination addresses, and, for TCP and UDP, by its source and destination ports / transmit  non-GBR data based on the entry, for non-GRB, see also para. 0002, 0102).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining that the second device is configured to transmit  non QoE sensitive data based on the entry, as taught by Dillion, in the system of Sastry and Mitra, so as to configure the rate limiters of network devices based on latency measurements such that network traffic is transmitted and/or received at a maximum possible rate while minimizing/preventing the loss of traffic prioritization, see Dillion, paragraphs 9-15.
  
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US Pub. No.: 2013/0114408), in view of Mitra et al. (US Pub. No.: 2020/0250808), in view of Dillon et al. (US Pub. No.: 2013/0322255), and further in view of Barreto et al (US Pub. No.:2010/0246602).

As per claim 10, the combination of Sastry and Mitra disclose the method of claim 4.

The combination of Sastry and Mitra however does not explicitly disclose transmitting, to the first device, a request indicating a proposed window size; and receiving, from the first device, a confirmation that the proposed window size is acceptable, wherein reducing the window size comprises converting the window size to the proposed window size;

Dillion however disclose a method further comprising: transmitting, to the first device, a request indicating a proposed window size; and wherein reducing the window size comprises converting the window size to the proposed window size (see para. 0110, method for controlling received data flow from a split tunnel, the TELQO bridge 505 dynamically controls the TCP window sizing. With a TCP connection between a client and a server, the client sets a window size, which reflects the number of bytes the client is willing to receive at one time from the server (or the number of bytes that may remain unacknowledged at any given time. This window size is the receive window for the client, which sets a bound on the number of bytes that the server may send at one time, or the send window size of the server, and thus the window size effectively controls the channel bit rate or traffic flow. Hence, in addition or as an alternative to regulating the rate of establishing new connections, the TELQO bridge 505 controls traffic flow of data received over the split tunnel by setting the window size accordingly / a confirmation that the proposed window size is acceptable).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method further comprising: transmitting, to the first device, a request indicating a proposed window size; and wherein adjusting the window size comprises converting the window size to the proposed window size, as taught by Dillion, in the system of Sastry and Mitra, so as to provide for automatic and dynamic measurement and adjustment of available capacity of a broadband connection. By way of example, embodiments of the present invention provide for the adjustment of data transmit rates across a broadband connection, adjustment of the transmission rate of a peer device via a VPN tunnel (e.g., an IPSEC tunnel) across a broadband connection, and performance of traffic shaping of received broadband traffic (e.g., broadband traffic received from the Internet via a peerless split tunnel, see Dillion, paragraphs 10-11.

The combination of Sastry, Mitra and Dillon however does not explicitly disclose receiving, from a first device, a confirmation that a proposed window size is acceptable;

Barreto however disclose receiving, from a first device, a confirmation that a proposed window size is acceptable (see para. 0272-0274, on receiving new window sizes, a receiver can adjust itself to the new window sizes and send these new sizes in the ACKS (acknowledgements). In one aspect, a sender (e.g., module 130) does not change the window sizes until it receives ACK from a receiver (e.g., module 150) / a confirmation that a proposed window size is acceptable).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, from a first device, a confirmation that a proposed window size is acceptable, as taught by Barreto, in the system of Sastry, Mitra and Dillon, so that when a network becomes congested (e.g., an increase in packet loss and/or an increase in round-trip time (RTT)), a configuration of the subject technology may adjust the bandwidth usage by decreasing the transfer rate of the streams, and/or optimizing a window size of the packets, see Barreto, paragraphs 251-254.

As per claim 21, the combination of Sastry, Mitra and Dillion disclose the method of claim 7.

Sastry disclose determining that the second device is configured to transmit non-Guaranteed Bit Rate (GBR) data  (see para. 0080-0082, the congestion control modifications described above are based on mobile system information from GBR bearers supporting GBR and MBR information. As described above, the congestion control modifications is performed using mobile system information from non-GBR bearers / determining/transmitting/receiving non-Guaranteed Bit Rate (GBR) data, and in addition to using mobile system information from GBR bearers and non-GBR bearers to modify congestion control, mobile system information may be used to modify congestion control for multiple traffic performance optimization (TPO) TCP connections as well); and Mitra disclose determining that the second device is configured to transmit at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data  (see para. 0003, 0008-009, 0076, services associated with enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable low latency communications (URLLC)); and Dillion disclose identifying, in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining that the second device is configured to transmit  non-GBR data based on the entry  (see Fig.4, para, 0071-0079, FIG. 4, both the VPN router 200 and the VPN gateway 300, using CPUs 210 and 310 respectively, implement quality of service (QOS) using, for example, four priority queues 401, 402, 403, and 404 for the outgoing WAN traffic, thereby classifying and prioritizing the outbound data packets. The priority queue 401 stores the highest priority packets to queue for transmission. The priority queue 402 stores the second-highest priority packets. The priority queue 403 stores the third-highest priority packets. Priority queue 404 stores the lowest priority packets. Since the VPN gateway 300 manages outgoing traffic to both VPN router 200a and VPN router 200b, it maintains four priority queues for each of VPN routers 200a and 200b in the network. In the VPN router 200 priority queues 401-404 are stored in memory 220, while in VPN gateway 300, priority queues 401-404 are stored in memory 320. Real-time traffic, such as voice is mapped to the highest -priority queue 401. Also, the CPUs 210 and 310 classify IP packets based on the fields within the header of the packets (e.g., Differentiated Services Code Point (DSCP) code points in QoS configurations), source and destination addresses, and, for TCP and UDP, by its source and destination ports / transmit  non-GBR data based on the entry, for non-GRB, see also para. 0002, 0102).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining that the second device is configured to transmit  non-GBR data based on the entry, as taught by Dillion, in the system of Sastry and Mitra, so as to configure the rate limiters of network devices based on latency measurements such that network traffic is transmitted and/or received at a maximum possible rate while minimizing/preventing the loss of traffic prioritization, see Dillion, paragraphs 9-15.

The combination of Sastry, Mitra and Dillon however does not explicitly disclose receiving, from a first device, a confirmation that a proposed window size is acceptable;

Barreto however disclose receiving, from a first device, a confirmation that a proposed window size is acceptable (see para. 0272-0274, on receiving new window sizes, a receiver can adjust itself to the new window sizes and send these new sizes in the ACKS (acknowledgements). In one aspect, a sender (e.g., module 130) does not change the window sizes until it receives ACK from a receiver (e.g., module 150) / a confirmation that a proposed window size is acceptable).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, from a first device, a confirmation that a proposed window size is acceptable, as taught by Barreto, in the system of Sastry, Mitra and Dillon, so that when a network becomes congested (e.g., an increase in packet loss and/or an increase in round-trip time (RTT)), a configuration of the subject technology may adjust the bandwidth usage by decreasing the transfer rate of the streams, and/or optimizing a window size of the packets, see Barreto, paragraphs 251-254.

Claims 12 , 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US Pub. No.: 2013/0114408), in view of Mitra et al. (US Pub. No.: 2020/0250808), and further in view of Stanwood et al. (US Pub. No.: 2013/0272121).

As per claim 12, the combination of Sastry and Mitra disclose the method of claim 4.

The combination of Sastry and Mitra however does not explicitly disclose determining that a buffer of the RAN is congested , the RAN serving a first device;  wherein reducing the window size is further based on determining that the buffer is congested.

Stanwood however disclose a method comprising: determining that a buffer of the RAN is congested , the RAN serving a first device;  wherein reducing the window size is further based on determining that the buffer is congested (see Fig.1, para. 0036, the macro base station 110  / a RAN, the pico station 130, or the enterprise femtocell 140 of FIG. 1, in some embodiments, is implemented using the access node 375, Fig.3, para. 0047, 0053-0054, the congestion monitoring module 362 monitors the current state of congestion. The congestion monitoring module 362 use information from the scheduler module 330 to determine congestion, an increase in buffer occupancy or a decrease in buffer egress rate indicates congestion / a buffer of a Radio Access Network (RAN) serving a first device is congested).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method comprising: determining that a buffer of the RAN is congested , the RAN serving a first device;  wherein reducing the window size is further based on determining that the buffer is congested, as taught by Stanwood, in the system of Sastry and Mitra, so as to provide a method for use in determining admission control responses, the method including: detecting an admission request from a terminal node, the admission request being a request for a new communication service; inspecting packets associated with the admission request to detect characteristics of an application associated with the admission request; and determining a response to the admission request based on the detected characteristics of the application and information about congestion affecting communications with the terminal node, see Stanwood, paragraphs 7-9.

As per claim 20, the combination of Sastry and Mitra disclose the system of claim 13.

The combination of Sastry and Mitra however does not explicitly disclose wherein the operations further comprise; determining that a buffer of the RAN is congested wherein reducing the window size is further based on determining that the buffer is congested.
  
Stanwood however disclose wherein an operation further comprise; determining that a buffer of the RAN is congested wherein reducing the window size is further based on determining that the buffer is congested (see Fig.1, para. 0036, the macro base station 110  / a RAN, the pico station 130, or the enterprise femtocell 140 of FIG. 1, in some embodiments, is implemented using the access node 375, Fig.3, para. 0047, 0053-0054, the congestion monitoring module 362 monitors the current state of congestion. The congestion monitoring module 362 use information from the scheduler module 330 to determine congestion, an increase in buffer occupancy or a decrease in buffer egress rate indicates congestion / a buffer of a Radio Access Network (RAN) serving a first device is congested).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein an operation further comprise; determining that a buffer of the RAN is congested wherein reducing the window size is further based on determining that the buffer is congested, as taught by Stanwood, in the system of Sastry and Mitra, so as to provide a method for use in determining admission control responses, the method including: detecting an admission request from a terminal node, the admission request being a request for a new communication service; inspecting packets associated with the admission request to detect characteristics of an application associated with the admission request; and determining a response to the admission request based on the detected characteristics of the application and information about congestion affecting communications with the terminal node, see Stanwood, paragraphs 7-9.

As per claim 22, the combination of Sastry and Mitra disclose the system of claim 13.

The combination of Sastry and Mitra however does not explicitly disclose the data packet being a first data packet, wherein the memory further comprises a buffer storing QoE-sensitive data, the QoE- sensitive data comprising at least one of URLLC data or GBR data, and wherein the operations further comprise: receiving, from the second device, at least one second data packet, a size of the at least one second data packet being equal to or less than the window size indicated in the data packet transmitted to the second device, the at least one second data packet comprising the non-QoE-sensitive data; storing, in the buffer, the at least one of non-URLLC data or non-GBR data; and transmitting, to the first device, the at least one second data packet. 

Stanwood however disclose the data packet being a first data packet, wherein the memory further comprises a buffer storing QoE-sensitive data, the QoE- sensitive data comprising at least one of URLLC data or GBR data, and wherein the operations further comprise: receiving, from the second device, at least one second data packet, a size of the at least one second data packet being equal to or less than the window size indicated in the data packet transmitted to the second device, the at least one second data packet comprising the non-QoE-sensitive data; storing, in the buffer, the at least one of non-URLLC data or non-GBR data; and transmitting, to the first device, the at least one second data packet (see Fig.3, para. 0053-0054, the congestion monitoring module 362 monitors the current state of congestion. The congestion monitoring module 362 is use information from the scheduler module 330 to determine congestion. For example, an increase in buffer occupancy or a decrease in buffer egress rate can indicate congestion. The congestion monitoring module 362 can use application information from the packet inspection module 329 to determine demand for communication, see also para. 0081, 0083).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the data packet being a first data packet, wherein the memory further comprises a buffer storing QoE-sensitive data, the QoE- sensitive data comprising at least one of URLLC data or GBR data, and wherein the operations further comprise: receiving, from the second device, at least one second data packet, a size of the at least one second data packet being equal to or less than the window size indicated in the data packet transmitted to the second device, the at least one second data packet comprising the non-QoE-sensitive data; storing, in the buffer, the at least one of non-URLLC data or non-GBR data; and transmitting, to the first device, the at least one second data packet, as taught by Stanwood, in the system of Sastry and Mitra, so as to provide congestion control, thereby improving network performance between a remote server on the Internet and a mobile device, see Stanwood, paragraphs 14-18.
  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US Pub. No.: 2013/0114408), in view of Mitra et al. (US Pub. No.: 2020/0250808), in view of Wang et al. (US Pub. No.: 2017/0374579), and further in view of Barreto et al (US Pub. No.:2010/0246602).

As per claim 18, the combination of Sastry and Mitra disclose the system of claim 13.

The combination of Sastry and Mitra however does not explicitly disclose wherein the operations further comprise: determining that the QoE priority is below a threshold; identifying a proposed window size that is smaller than the window size indicated by the data packet; transmitting, to the first device, the proposed window size; wherein reducing the window size comprises reducing the window size indicated by the data packet to the proposed window size.  

Wang however disclose wherein an operations further comprise: determining that the QoE priority is below a threshold; identifying a proposed window size that is smaller than the window size indicated by the data packet; transmitting, to the first device, the proposed window size;, wherein reducing the window size comprises reducing the window size indicated by the data packet to the proposed window size (see para. 0215-0220, For example, the WTRU may decrease the transmission rate associated with the WiFi interface (e.g., it may decrease the size of the transmission window) when it determines at least one of the following factors, one factor may be that the WiFi interface does not perform on par with the rate (e.g., a buffer drop due to congestion). An example may be where a metric such as one described above no longer meets a specific condition {a threshold}. For example, one or more data units pending for transmission using the WiFi interface may have exceeded their maximum time of stay in the buffers (e.g., the buffers related to the WiFi interface / the QoE priority is below a threshold). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein an operations further comprise: determining that the QoE priority is below a threshold; identifying a proposed window size that is smaller than the window size indicated by the data packet; transmitting, to the first device, the proposed window size;, wherein reducing the window size comprises reducing the window size indicated by the data packet to the proposed window size, as taught by Wang, in the system of Sastry and Mitra, so as to enable a UE to decrease or increase the size of the window by a certain amount of bits or by a certain amount of data units (e.g., PDCP SDUs, IP packets, or PDCP PDUs), for better user experience, see Wang, paragraphs 220-225.
 
The combination of Sastry, Mitra and Wang however does not explicitly receiving, from the first device, a confirmation that the proposed window size is acceptable;

Barreto however disclose receiving, from a first device, a confirmation that a proposed window size is acceptable (see para. 0272-0274, on receiving new window sizes, a receiver can adjust itself to the new window sizes and send these new sizes in the ACKS (acknowledgements). In one aspect, a sender (e.g., module 130) does not change the window sizes until it receives ACK from a receiver (e.g., module 150) / a confirmation that a proposed window size is acceptable).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, from a first device, a confirmation that a proposed window size is acceptable, as taught by Barreto, in the system of Sastry, Mitra and Wang, so that when a network becomes congested (e.g., an increase in packet loss and/or an increase in round-trip time (RTT)), a configuration of the subject technology may adjust the bandwidth usage by decreasing the transfer rate of the streams, and/or optimizing a window size of the packets, see Barreto, paragraphs 251-254.

Allowable Subject Matter
Claims 1-3 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469